DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s in their response to the restriction requirement, amended claim 16 to include all of the limitations of claim 1. Thus, the restriction requirement between Group I, claims 1-15 and 20-23,and Group II, claims 16-19, as set forth in the Office action mailed on November 2, 2020 , has been reconsidered in view of the amendments. The restriction requirement is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ezenwa (U.S. Publication No. 20080147204).
Regarding Claim 1, Ezenwa discloses a sensor assembly comprising: a rigid body (Figure 2 #26) defining an opening (Figure 2 #30) extending through a thickness of    
        Regarding Claim 16, Ezenwa discloses a socket fit management system comprising: a prosthetic socket having a distal portion (as can be seen in figure 1, the socket has a distal portion); and a sensor assembly of claim 1, wherein the sensor assembly is received within the distal portion of the prosthetic socket (paragraph [0031], pressure sensors located at various locations on inner surface of shell 26). 
           Regarding Claim 17, Ezenwa discloses the socket fit management system of claim 16, wherein the sensor assembly comprises processing circuitry communicatively coupled to the pressure sensor (Paragraph [0035]).
           Regarding Claim 18, Ezenwa discloses the socket fit management system of claim 17, further comprising a remote computing device that is communicatively coupled 
           Regarding Claim 19, Ezenwa discloses the socket fit management system of claim 18, wherein the sensor assembly further comprises an accelerometer or a gyroscope that is communicatively coupled to the processing circuitry of the sensor assembly (Figure 1, Paragraph [0029]).
           Regarding Claim 20, Ezenwa discloses a method comprising: using a sensor assembly of claim 1, wherein the sensor assembly is received within a distal portion of a prosthetic socket (Figure 1, Paragraph [0030-0031]); and measuring changes in pressure resulting from movement of a residual limb having a distal portion in contact with an upper surface of the membrane of the sensor assembly (Paragraph [0033]).
           Regarding Claim 21, Ezenwa discloses the method of claim 20, wherein the sensor assembly comprises processing circuitry communicatively coupled to the pressure sensor [Paragraph [0035]), and wherein the processing circuitry is configured to determine a quality of fit between the residual limb and a socket within which the sensor assembly is positioned (Claim 1, Paragraph [0035]).
           Regarding Claim 22, Ezenwa discloses the method of claim 21 as rejected above, further comprising remotely transmitting data indicative of the quality of fit between the residual limb and the socket from the processing circuitry of the sensor assembly to a remote computing device (paragraph [0035]). .
           Regarding Claim 23, Ezenwa discloses the method of claim 22, wherein the sensor assembly further comprises an accelerometer or a gyroscope that is communicatively coupled to the processing circuitry of the sensor assembly, wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ezenwa (U.S. Publication No. 20080147204) in view of Laghi et al. (U.S. Publication No. 20160109267)
             Regarding Claim 2, Ezenwa discloses the sensor assembly of claim 1, but does not disclose further comprising a lower body that supports the pressure sensor in an operative position and is secured to the rigid body.
           Laghi teaches in analogues field a lower body (Figure 5b #24) that supports the pressure sensor (Figure 5 #5, Paragraph [0039]) in an operative position and is secured to the rigid body (Figure 5).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezenwa to incorporate the teachings of Laghi to have a lower body that supports the pressure sensor in an operative position and is secured to the rigid body in order to provide extra backing for the sensor and also 
           Regarding Claim 5, Ezenwa discloses the sensor assembly of claim 2 as rejected above, wherein the membrane (Figure 2 #36) is secured to the rigid body (Figure 2 #26).
           Regarding Claim 6, Ezenwa discloses the sensor assembly of claim 5, wherein the rigid body has a peripheral edge, and wherein the membrane has a peripheral edge portion that covers at least a portion of the peripheral edge of the rigid body (Figure 2, Paragraph [0036]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ezenwa (U.S. Publication No. 20080147204) and Laghi et al. in view of Munoz (U.S. Publication No. 20160109267). 
          Regarding Claim 3, Ezenwa in view of Laghi discloses the sensor assembly of claim 2 as rejected above, wherein in the operative position, a portion of the pressure sensor is received within the chamber (Figure 5), but does not disclose wherein the sensor assembly further comprises a sealing element that forms a seal between the pressure sensor and the rigid body.
           Munoz teaches wherein the sensor assembly further comprises a sealing element that forms a seal between the pressure sensor and the rigid body (Paragraph [0033] lines 7-16 shows that it is known in the art to form a seal between a pressure sensor and rigid body).

           Regarding Claim 4, Ezenwa in view of Laghi discloses the sensor assembly of claim 3 as rejected in view of Munoz above but does not disclose wherein the sealing element is an O-ring.
           Munoz teaches wherein the sealing element is an O-ring (Paragraph [0033] line 10).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ezenwa in view of Laghi to incorporate the teachings of Munoz to have a sealing element that is an O-ring between the pressure sensor and the rigid body in order to maintain the integrity of the internal pressure (Paragraph [0033] lines 7-16). 

Allowable Subject Matter
Claims 7-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, Ezenwa discloses the sensor assembly of claim 6, but does not disclose it further comprising a retaining ring that overlies at least a portion of the peripheral edge portion of the membrane and is secured to the rigid body to retain the membrane in overlying relation to the rigid body.
           Regarding Claim 8, Ezenwa discloses the sensor assembly of claim 6, but does not disclose wherein the rigid body has an upper body portion and a lower body portion that is inwardly recessed from, and that has a decreased diameter relative to, the upper body portion, and wherein the upper body portion comprises a circumferential flange that defines the peripheral edge of the rigid body.
           Regarding Claim 9, Ezenwa discloses the sensor assembly however does not disclose the contents of claim 8, nor wherein the circumferential flange of the upper body portion has a lower surface extending between the lower body portion and the peripheral edge of the rigid body, wherein at least a portion of the peripheral edge portion of the membrane engages the lower surface of the circumferential flange.
           Regarding Claim 10, Ezenwa discloses the sensor assembly however does not disclose the contents of claim 9, not that it further comprises a retaining ring that secures the membrane to the lower surface of the circumferential flange of the upper body portion of the rigid body.
           Regarding Claim 11, Ezenwa discloses the sensor assembly however does not disclose the contents of claim 8, nor wherein the membrane is molded with an undercut portion that is complementary to the shape of the circumferential flange of the upper body portion of the rigid body.
           Regarding Claim 12, Ezenwa discloses the sensor assembly but does not disclose the contents of claim 11, nor wherein the peripheral edge portion of the molded membrane defines a circumferential projection that is configured to frictionally engage a portion of the lower body.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054.  The examiner can normally be reached on Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774